           Case 2:14-cr-00357-APG-VCF Document 465 Filed 09/02/20 Page 1 of 3




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                       2:14-cr-00357-AGP-VCF
      vs.                                               ORDER
6     BRIAN WRIGHT,
7                          Defendant.
8

9           Before the court are the Government’s Motion to Continue Hearing on Defendant’s Motion for
10   Return of Property (ECF No. 462) and Defendant’s Response to Government’s Motion to Continue
11   Hearing on Motion for Return of Property (ECF No. 464).
12          The unavailability of a witness is good cause to continue the evidentiary hearing on Defendant
13   Wright’s Motion for Return of Property (ECF No. 424) and Motion for Return of Property (ECF No. 428).
14   The hearing set for Defendant Wright’s Motion to Dismiss Counsel (ECF No. 440) will proceed as
15   scheduled.
16          Accordingly,
17           IT IS HEREBY ORDERED that the Government’s Motion to Continue Hearing on Defendant’s
18   Motion for Return of Property (ECF No. 462) is GRANTED.
19          IT IS FURTHER ORDERED that the evidentiary hearing on Defendant Wright’s Motion for
20   Return of Property (ECF No. 424) and Motion for Return of Property (ECF No. 428) scheduled for 10:00
21   AM, September 10, 2020, is RESCHEDULED to 1:00 PM, November 20, 2020, in Courtroom 3D.
22          The hearing on the Motion to Dismiss Counsel (ECF No. 440) will be held via zoom video
23   conference at the originally scheduled time at 10:00 AM, September 10, 2020. Counsel are directed to
24   confer and make arrangements, if possible, for defendant Wright to appear by video conference or
25   telephonically.
             Case 2:14-cr-00357-APG-VCF Document 465 Filed 09/02/20 Page 2 of 3




1             Defense counsel is directed to file a Status Report (1) advising whether the defendant consents to

2    proceed with the scheduled hearings as scheduled but using video conferencing, and (2) either (a)

3    explaining why the hearing cannot be further delayed without serious harm to the interests of justice, or

4    (b) advising whether the he agrees to a continuance, indicating the maximum length of time for such a

5    continuance. The Status Report for the scheduled hearings must be filed by 4:00 PM of the day before the

6    scheduled hearings.

7             IT IS ORDERED that defense counsel shall provide all necessary documents to defendant Wright

8    in advance of the scheduled hearings.

9             IT IS FURTHER ORDERED that defense counsel shall contact the Courtroom Administrator,

10   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with information on how defendant Wright will

11   participate in the video conference or by telephone by 4:00 PM, on September 9, 2020 and November 19,

12   2020.

13            IT IS FURTHER ORDERED that Defense shall file any necessary signed documents at least ONE

14   (1) Day prior to the scheduled hearing consistent with General Order 2020-05.

15            IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

16            INSTRUCTIONS FOR VIDEO CONFERENCE HEARING

17            Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

18   to the participants email provided to the Court.

19

20            •      Log on to the call ten (10) minutes prior to the hearing time.

21            •      Mute your sound prior to entering the hearing.

22            •      Do not talk over one another.

23            •      State your name prior to speaking for the record.

24            •      Do not have others in the video screen or moving in the background.

25            •      No recording of the hearing.
     Case 2:14-cr-00357-APG-VCF Document 465 Filed 09/02/20 Page 3 of 3




1     •     No forwarding of any video conference invitations.

2     •     Unauthorized users on the video conference will be removed.

3

4     DATED this 2nd day of September, 2020.
                                                       _________________________
5                                                      CAM FERENBACH
                                                       UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
